Exhibit 10.50

 

THE TEVA PHARMACEUTICALS USA, INC. DEFINED CONTRIBUTION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Effective as of October 1, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I

   EFFECTIVE DATE AND PURPOSE      1  

1.1.

   Purpose      1  

1.2.

   Effective Date      1  

ARTICLE II

   DEFINITIONS      1  

2.1.

   Definitions      1  

ARTICLE III

   PARTICIPATION      6  

3.1.

   Eligibility for Participation      6  

3.2.

   Participant Elections      6  

3.3.

   Discontinuance of Participation      6  

ARTICLE IV

   CONTRIBUTIONS AND CREDITS      7  

4.1.

   Accounts      7  

4.2.

   Service Credits      7  

4.3.

   Growth Credits      7  

4.4.

   Statements      8  

ARTICLE V

   VESTING      9  

5.1.

   Vested Percentage of Account      9  

5.2.

   Forfeiture of Benefits      10  

5.3.

   Restrictive Covenants      10  

ARTICLE VI

   DISTRIBUTIONS      12  

6.1.

   Time and Manner of Distributions      12  

6.2.

   Delayed Distributions      13  

6.3.

   Accelerated Payments      14  

6.4.

   Incapacity of Recipient      15  

ARTICLE VII

   FUNDING      15  

7.1.

   Unfunded Obligations      15  

7.2.

   General Creditor Status      15  

7.3.

   Trust      16  

ARTICLE VIII

   ADMINISTRATION      16  

8.1.

   Organization of the Administrator      16  

8.2.

   Authority and Responsibility      16  

8.3.

   Records and Reports      17  

8.4.

   Payment of Plan Expenses      17  

8.5.

   Indemnification      17  

 

(i)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE IX

   CLAIMS PROCEDURE      17  

9.1.

   Claim for Benefits      17  

9.2.

   Protective Provisions      21  

ARTICLE X

   AMENDMENT, DISCONTINUANCE, AND TERMINATION      21  

10.1.

   Amendment      21  

10.2.

   Termination      21  

ARTICLE XI

   MISCELLANEOUS      22  

11.1.

   Non-Guarantee of Service      22  

11.2.

   No Assignment      22  

11.3.

   Withholding/Offset      22  

11.4.

   Account Statements      22  

11.5.

   Severability      22  

11.6.

   Binding upon Successors      23  

11.7.

   Waiver of Breach      23  

11.8.

   Notice      23  

11.9.

   Inability to Locate a Participant or Beneficiary      23  

11.10.

   Masculine, Feminine, Singular and Plural      23  

11.11.

   ERISA; Code Section 409A      23  

11.12.

   Governing Law      24  

11.13.

   Titles      24  

11.14.

   Other Plans      24  

 

(ii)



--------------------------------------------------------------------------------

THE TEVA PHARMACEUTICALS USA, INC. DEFINED CONTRIBUTION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

ARTICLE I

EFFECTIVE DATE AND PURPOSE

1.1. Purpose

The Teva Pharmaceuticals USA, Inc. Defined Contribution Supplemental Executive
Retirement Plan (the “Plan”) is intended to provide nonqualified retirement
income for eligible employees of Teva Pharmaceuticals USA, Inc. (the “Company”)
and its designated subsidiaries and affiliates (together with the Company, an
“Employer”) following retirement. The Plan is not intended to be (i) subject to
Part 2, 3 or 4 of Title I, Subtitle B, of ERISA, or (ii) qualified under
Section 401(a) of the Code. The Plan is intended to satisfy all requirements of
Section 409A of the Code so as not to subject any Participant to the payment of
interest and tax penalties which may be imposed under Section 409A of the Code.
If any provision of the Plan may be susceptible to more than one interpretation
or to an interpretation that may result in the Plan’s failing to satisfy the
requirements of Section 409A of the Code, such provision shall be applied and
construed in a manner that is consistent with the provisions of Section 409A of
the Code and regulations thereunder, which are incorporated herein by reference.

1.2. Effective Date

The effective date for this Plan shall be October 1, 2013 (the “Effective
Date”). This Plan shall not apply to any individual who does not qualify as a
Participant for any period beginning on or after the Effective Date.

ARTICLE II

DEFINITIONS

2.1. Definitions

For purposes of the Plan, the words and phrases defined below shall have the
specified meanings, unless a different meaning is plainly required by the
context. Wherever used, the masculine pronoun shall include the feminine
pronoun, the feminine pronoun shall include the masculine, the singular shall
include the plural, and the plural shall include the singular.

(a) “Account” shall mean the notional account established and maintained for
each Participant pursuant to Article IV for purposes of determining the amount
payable to the Participant pursuant to Article VI.

(b) “Administrator” shall mean the Board or such person or persons as may be
designated by the Board, from time to time, to administer the Plan as provided
in Article VIII.

(c) “Base Salary” shall mean a Participant’s regular base salary paid by the
Employer during the portion of the applicable Plan Year that an individual
qualifies as a Participant in the Plan, including any amounts deferred therefrom
or contributed at the election

 

1



--------------------------------------------------------------------------------

of the Participant on a pre-tax or after-tax basis to any other employee benefit
plan maintained by the Employer, but excluding bonuses, overtime,
reimbursements, commissions, incentive compensation, discretionary benefits or
any other supplemental payment or award. Notwithstanding anything herein to the
contrary, Base Salary shall not include amounts that are paid to a Participant
by the Employer with respect to services performed prior to the time that an
election is made, or is deemed made, as to the form of benefit payment under
Section 3.2 of the Plan.

(d) “Beneficiary” shall mean the person(s) or entity(ies) designated by a
Participant to receive Plan benefits in the event of the Participant’s death,
such designation to be made in writing (including electronically) on a form
satisfactory to the Administrator and effective when received by the
Administrator. Any such designation shall be deemed to revoke any and all prior
designations. If, upon a Participant’s date of death, there is no surviving
Beneficiary designated by the Participant, the Participant’s Beneficiary (or
Beneficiaries) shall be the Participant’s estate. The Administrator shall
determine which Beneficiaries, if any, shall have been validly designated and
the Administrator’s decision shall be binding and conclusive on all persons.

(e) “Board” shall mean the Board of Directors of the Company.

(f) “Cause” shall mean, as determined in good faith by the Board:

(i) the commission by the Participant of an act of fraud or embezzlement against
the Company or any of its subsidiaries or affiliates;

(ii) any willful act or omission of the Participant that has the effect of
injuring the reputation or business of the Company or any of its subsidiaries or
affiliates in any material respect, provided that no act, or failure to act, on
a Participant’s part shall be considered “willful” unless done, or omitted to be
done, by the Participant not in good faith and without reasonable belief that
the Participant’s action or omission was in the best interests of the Company or
any of its subsidiaries or affiliates;

(iii) the use of alcohol by a Participant or his illegal use of drugs (including
narcotics) which is, or could reasonably be expected to become, materially
injurious to the reputation or business of the Company or any of its
subsidiaries or affiliates or which impairs, or could reasonably be expected to
impair, the performance of the Participant’s duties of employment; or

(iv) a Participant’s conviction by a court of competent jurisdiction of, or
pleading “guilty” or “no contest” to, (A) a felony, or (B) any other criminal
charge (other than minor traffic violations) which has, or could reasonably be
expected to have, a material adverse impact on the Company’s reputation and
standing in the community or that of any of its subsidiaries or affiliates.

(g) “Code” shall mean the Internal Revenue Code of 1986, as the same may be
amended from time to time, and any rules or regulations promulgated thereunder.

 

2



--------------------------------------------------------------------------------

(h) “Company” shall mean Teva Pharmaceuticals USA, Inc., a Delaware corporation,
or any successor thereto as a result of a statutory merger, purchase of assets,
or any other form of reorganization of the business of the Company.

(i) “Competition” shall mean any of the following actions: engaging in or
carrying on, directly or indirectly, any enterprise, whether as an advisor,
principal, agent, partner, participant, officer, director, employee,
stockholder, associate or consultant to any person, partnership, corporation or
any other business entity, that is principally engaged in any business in which
the Company or any subsidiary or affiliate is engaged, or is contemplating
becoming engaged, on the Participant’s date of Separation from Service, in any
area in which the Company or any subsidiary or affiliate is then engaged, or is
then contemplating being engaged, in such business. Notwithstanding the
foregoing, a Participant shall not be deemed to have engaged in Competition
solely as a result of the Participant’s owning, for passive investment purposes
not intended to circumvent this provision, less than one percent (1%) of the
publicly traded equity or debt securities of any entity engaged in Competition
with the Company or any subsidiary or affiliate, so long as the Participant has
no power, directly or indirectly, to manage, operate, market, promote, advise,
consult with or control such entity and no power, alone or in conjunction with
other parties, to select a director, general partner or similar governing
official of such entity other than in connection with the normal and customary
voting powers afforded to the Participant in connection with any permissible
equity or debt ownership.

(j) “Confidential Information” shall mean all information of any nature and in
any form that a Participant learns in the course of his employment with the
Employer and that is not publicly available or generally known to persons
engaged in businesses similar or related to those of the Employer or any
subsidiary or affiliate. Confidential Information will include, without
limitation, the Employer’s (including its subsidiaries and affiliates) financial
matters, customers, employees, industry contracts, and all other secrets and all
other information of a confidential or proprietary nature.

(k) “Crediting Rate” shall mean the notional gains and losses credited to a
Participant’s Account balance which shall be based on the Participant’s choice
among the notional investment alternatives made available by the Administrator
pursuant to Section 4.3 of the Plan. The available notional investment
alternatives may be modified by the Administrator from time to time without
formal amendment of the Plan. Any change in the available investment
alternatives shall have prospective effect only.

(l) “Disability” or “Disabled” shall mean either: (i) the inability of a
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can reasonably be
expected to result in death or can reasonably be expected to last for a
continuous period of not less than twelve (12) months, or (ii) the receipt by a
Participant of income replacement benefits for a period of not less than three
(3) months under an accident and health plan covering employees of the Employer
due to a medically determinable physical or mental impairment that can
reasonably be expected to result in death or can reasonably be expected to last
for a continuous period of not less than twelve (12) months.

 

3



--------------------------------------------------------------------------------

(m) “Election Form” shall mean the form(s) approved by the Administrator by
which a Participant shall elect a benefit payment form, Beneficiary, Crediting
Rate, or other matters requiring an election by the Participant.

(n) “Employer” shall mean the Company and any of its subsidiaries or affiliates
which the Board determines to be an Employer with respect to its eligible
employees.

(o) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
the same may be amended from time to time, and any rules or regulations
promulgated thereunder.

(p) “Growth Credits” shall mean the notional amounts credited to a Participant’s
Account pursuant to Section 4.3 based on the applicable Crediting Rate.

(q) “Installments” shall mean the payment of a Participant’s Account, or portion
thereof, in annual periodic payments for up to fifteen (15) years as provided
under the Plan and as elected by the Participant on an Election Form.

(r) “Participant” shall mean an individual who is eligible to participate in
this Plan pursuant to Article III.

(s) “Plan” shall mean the Teva Pharmaceuticals USA, Inc. Defined Contribution
Supplemental Executive Retirement Plan as set forth herein and as may be amended
from time to time in accordance with Article X.

(t) “Plan Year” shall mean the twelve (12) month period beginning on January 1
and ending on December 31 of the same calendar year; provided, however, that the
first Plan Year shall commence on the Effective Date and end on the immediately
following December 31.

(u) “Separation from Service” shall, with respect to each Participant, occur on
the earliest date on which the Administrator determines that the facts and
circumstances indicate either that: (i) it is not reasonably anticipated that
such Participant will perform any future services for the Employer or its
affiliates (whether as an employee or independent contractor) after such date,
or (ii) such Participant’s bona fide services to the Employer and its affiliates
(whether as an employee or independent contractor) have been permanently reduced
to less than 20% of the level of services provided to the Employer and its
affiliates in the immediately preceding thirty-six (36) months (or the full
period of service to the Employer and its affiliates if the Participant has been
providing services to the Employer and its affiliates for less than thirty-six
(36) months). For this purpose, a Separation from Service shall not occur while
an individual is on military leave, sick leave or other bona fide leave of
absence from the Employer and its affiliates of less than the greater of six
(6) months or the period for which the individual retains a right to
reemployment under any applicable statute or contract and there is a reasonable
expectation that the Participant will return to perform services for the
Employer or its affiliates. A Participant’s Separation from Service shall be
determined in accordance with regulations adopted under Section 409A of the
Code.

 

4



--------------------------------------------------------------------------------

(v) “Service Credit” shall mean the notional amount, as a percentage of a
Participant’s Base Salary for the applicable Plan Year, credited to an eligible
Participant’s Account pursuant to Section 4.2.

(w) “Settlement Date” shall mean the date by which a lump sum payment shall be
made or the date by which Installment payments shall commence. Payment of a lump
sum amount shall be deemed to have occurred on the Settlement Date so long as
payment occurs as soon as administratively feasible following the event
triggering the payment, but in no event later than the later of: (i) the end of
the calendar year in which the triggering event occurs, or (ii) the fifteenth
(15th) day of the third calendar month following the date on which the
triggering event occurs. The Settlement Date for Installment payments shall be
March 1st of the Plan Year immediately following the Plan Year in which the
triggering event occurs and continuing as of each March 1st of each Plan Year
thereafter until all such Installments for the applicable years have been paid
pursuant to the Participant’s Election Form. An Installment payment shall be
deemed to have occurred on March 1st of the applicable Plan Year so long as
payment occurs no later than the end of the calendar year in which the
Installment is due to be paid. Notwithstanding anything herein to the contrary,
if a Participant is considered a “specified employee” pursuant to Code
Section 409A(a)(2)(B)(i) on the date of his Separation from Service, and if the
reason for such separation is other than death or Disability, the payment of
such Participant’s Account, or any portion thereof, may not be made earlier than
the first day of the seventh (7th) month following such separation date (the
“Alternate Payment Date”). Any payments that have been deferred beyond the
applicable regular Settlement Date in accordance with the preceding sentence
shall be paid to such Participant on the Alternate Payment Date, in a single
cash lump sum, without interest, and the balance of such Participant’s benefit
payments, if any, shall be made on the same schedule called for by the Plan. For
the avoidance of doubt, payments otherwise required to be made more than six
(6) months after a Participant’s Separation from Service shall not be affected
by the rule set forth in the preceding sentence.

(x) “Solicitation” means, with respect to each Participant, any acts, either
alone or in concert with others, and whether direct or indirect: (i) to solicit,
induce, influence, encourage, or attempt to solicit, induce, influence or
encourage any person employed by the Company or any of its subsidiaries or
affiliates to terminate his employment relationship with the Company or any of
its subsidiaries or affiliates or otherwise interfere with any such person’s
employment by or association with the Company or its subsidiaries or affiliates;
(ii) to solicit for employment, hire, or assist in any aspect with the hiring
of, whether on the Participant’s own behalf or on behalf of any third party, any
person who is, or within the past six (6) months from the date of the
Participant’s Separation from Service has been, an employee, executive, officer,
manager, consultant, independent contractor or other agent of the Company or its
subsidiaries or affiliates; or (iii) to induce, influence, encourage, or attempt
to induce, influence or encourage any third party to terminate such party’s
business relationship with the Company or its subsidiaries or affiliates or
otherwise damage any business or contractual relationship of the Company or its
subsidiaries or affiliates.

(y) “Valuation Date” means the date as of which the Account maintained on behalf
of each Participant or Beneficiary is adjusted as provided hereunder. An Account
shall be valued on each day that is not a Saturday or a Sunday, or any other day
on which the financial markets are closed due to a statutory or civic holiday,
unanticipated events or for any other reason.

 

5



--------------------------------------------------------------------------------

ARTICLE III

PARTICIPATION

3.1. Eligibility for Participation

(a) Each employee of the Employer identified in Appendix A attached hereto shall
become a Participant in this Plan on the Effective Date, provided such
individual is then employed as an employee of the Employer.

(b) Each individual not described in subsection (a) above who qualifies as an
employee of the Employer and who served as a Teva Pharmaceutical Industries Ltd.
executive officer (as this term is defined in the Teva Pharmaceutical Industries
Ltd. Compensation Policy for Executive Officers and Directors) for not less than
one full year may become a Participant following: (i) the written recommendation
of such individual’s Plan participation to Teva Pharmaceutical Industries Ltd.
by both the Human Resources Leader of Teva Pharmaceutical Industries Ltd. and
the Chief Executive Officer of the Company, and (ii) any other approval of such
individual’s Plan participation if such approval is required according to
applicable laws or policies governing the terms of office and employment of
executive officers.

3.2. Participant Elections

(a) Except as otherwise provided in the Plan, each Participant must complete and
sign an Election Form and submit the signed Election Form to the Administrator
within thirty (30) days after the date on which he becomes a Participant. A
Participant shall elect the form in which his benefits are to be paid upon a
Separation from Service, the Crediting Rate and his Beneficiary on such Election
Form. Any election made pursuant to this Section 3.2 shall be made on an
approved Election Form in the manner prescribed by the Administrator.

(b) Notwithstanding anything herein to the contrary, an election made pursuant
to this Section 3.2 with respect to the form of benefit payment upon a
Separation from Service shall be irrevocable. If a Participant does not make a
valid election as to the form of benefits within thirty (30) days after the date
on which he becomes a Participant, upon a Separation from Service his benefits
will be paid in the form of a single lump sum payment and the date of such
separation shall be the Participant’s Settlement Date.

3.3. Discontinuance of Participation

Participation in the Plan shall cease on the date all amounts in respect of a
Participant’s Account have been paid to the Participant (or his Beneficiary) or
forfeited; provided, however, a Participant shall cease receiving Service
Credits pursuant to Section 4.2 (except as provided in subsection (b) thereof)
on the date on which he has a Separation from Service (unless he again becomes a
Participant following his reemployment by the Employer).

 

6



--------------------------------------------------------------------------------

ARTICLE IV

CONTRIBUTIONS AND CREDITS

4.1. Accounts

The Administrator shall establish an Account on behalf of each Participant that
shall be credited, to the extent eligible, with Service Credits pursuant to
Section 4.2 and Growth Credits as provided in Section 4.3. Participant Accounts
shall be notional accounts only and shall not require segregation of any funds
of the Company or provide any Participant with any rights to any assets of the
Company, except, to the extent applicable, as a general creditor thereof.
Neither a Participant nor a Participant’s Beneficiary shall have any right to
receive payment in respect of any amount credited to the Participant’s Account
except as expressly provided by this Plan.

4.2. Service Credits

(a) As of the last day of each Plan Year beginning on or after the Effective
Date, the Account of each Participant who qualifies as an active Participant on
the last day of such year shall be credited with a Service Credit equal to
fifteen percent (15%) of the Participant’s Base Salary that is paid during the
portion of the Plan Year that he qualifies as a Participant; provided, however,
that Base Salary shall not include amounts that are paid to a Participant by the
Employer with respect to services performed prior to the time that an election
is made, or is deemed made, as to the form of benefit payment under Section 3.2
of the Plan.

(b) Notwithstanding anything in Section 4.2(a) to the contrary, for the Plan
Year in which a Participant has a Separation from Service after attaining age 65
or due to death or Disability prior to the last day of such year, the Account of
such Participant shall, on the last day of such year (or the date that a
Participant’s benefits commence under Article VI, if earlier), be credited with
a Service Credit equal to fifteen percent (15%) of the Participant’s Base Salary
that is paid during the portion of the Plan Year that he qualifies as a
Participant; provided, however, that Base Salary shall not include amounts that
are paid to a Participant by the Employer with respect to services performed
prior to the time that an election is made, or is deemed made, as to the form of
benefit payment under Section 3.2 of the Plan.

4.3. Growth Credits

(a) Subject to the provisions of this Section 4.3 and all such additional rules
and administrative procedures that the Administrator determines to be necessary
or appropriate for the proper administration of the Plan, a Participant may, by
providing appropriate instructions to the Administrator on an Election Form,
including by means of electronic media, prospectively direct the Administrator
as to the percentage of any amounts credited to his Account to be notionally
invested in one or more of the types of notional investment funds (“Crediting
Rates”) selected by the Administrator from time to time, in its sole discretion.
To the extent a Participant does not select a Crediting Rate as provided in this
Section 4.3 (or fails to provide appropriate directions with respect to all or a
portion of his Account as provided in this Section 4.3), the Administrator shall
cause his Account to be adjusted based on the default Crediting Rate as provided
in subsection (c) below.

 

7



--------------------------------------------------------------------------------

(b) Following the Administrator’s receipt of a Participant’s Crediting Rate
instructions, the Administrator shall debit or credit the applicable percentage
of the Participant’s Account in accordance with the applicable rate instructions
as provided in this Section 4.3. A Participant’s Crediting Rate instructions
shall remain in effect until receipt by the Administrator of a Participant’s
proper request changing or revoking the Participant’s Crediting Rate
instructions then in effect pursuant to this Section 4.3.

(c) To the extent that a Participant does not direct the Administrator as to the
Crediting Rate for the amounts that are credited to his Account, or the
applicable portion thereof, the Participant shall be deemed to have selected a
Crediting Rate of interest under the money market fund or any similar fund
designated by the Administrator until such time as the Participant shall have
properly designated a Crediting Rate in accordance with the procedures of this
Section 4.3.

(d) As of each Valuation Date, the allocable portion of the notional income and
any notional realized and unrealized gains and losses attributable to the
Crediting Rate selected by the Participant (including any notional
administrative or similar fees and employment taxes associated with the
Account), or at the Administrator’s designation with respect to a Participant
who has failed to designate a Crediting Rate pursuant to subsection (c) above,
shall be allocated by the Administrator for the benefit of the Participant for
whom such Account was maintained during the Plan Year. Any allocation of any
notional increase or decrease in the net worth of the Participant’s Account
shall be adjusted for any Service Credits allocated to such Account since the
preceding Valuation Date with appropriate credit given for the period during
which such allocations were credited to the Account.

(e) The Administrator shall from time to time establish all such rules,
procedures and limitations which it determines to be necessary or appropriate
for the proper administration of the Crediting Rate options available to
Participants. The Administrator shall from time to time, in its sole discretion,
determine the different Crediting Rate choices available to Participants. To the
extent the Administrator shall eliminate any Crediting Rate options, provide any
new Crediting Rate options or otherwise modify the availability or eligibility
standards of any Crediting Rate options that are offered under the Plan, the
Administrator may impose such limitations as it deems necessary or appropriate
for the proper administration of the Plan.

(f) The provision of this Section 4.3 regarding a Participant’s right to select
the Crediting Rate options available to his Account shall apply with equal
effect with respect to any Beneficiary of a deceased Participant.

4.4. Statements

The Administrator shall furnish on an annual basis, or at more frequent
intervals as determined by the Administrator, a statement to each Participant or
Beneficiary of the notional net earnings or losses (including administrative or
similar fees and employment taxes) credited to or charged against his Account,
the amount of any Service Credits allocated to such Account, and the total
vested and nonvested notional value of such Account.

 

8



--------------------------------------------------------------------------------

ARTICLE V

VESTING

5.1. Vested Percentage of Account

(a) Subject to the provisions of Section 5.2 hereof, upon the occurrence of any
of the following, the right of a Participant to receive or to continue to
receive any benefits hereunder shall at all times be fully vested and
nonforfeitable upon the earliest of:

(i) The Participant’s completion of five (5) full years as a Participant in the
Plan following the Effective Date;

(ii) The Participant’s attainment of age sixty-five (65) while in the employ of
the Employer;

(iii) The Participant’s death while in the employ of the Employer;

(iv) The Participant’s becoming Disabled while in the employ of the Employer; or

(v) The occurrence of a change of control event (within the meaning of Treasury
Regulations Section 1.409A-3(i)(5)) relating to the Participant.

(b) Notwithstanding the provisions of subsection (a) hereof, each employee of
the Employer who was an active participant in the Amended and Restated Teva
Pharmaceuticals USA, Inc. Supplemental Executive Retirement Plan on
September 30, 2013 and who became a Participant in this Plan on the Effective
Date shall be fully vested in his Account; provided, however, that such Account
shall be subject to forfeiture pursuant to the provisions of Section 5.2.

(c) A Participant who has a Separation from Service when he is not 100% vested
in his Account shall forfeit the entire amount credited to such Account upon
such separation. If a Participant whose Account was forfeited following a
Separation from Service again becomes a Participant after such separation,
(i) the amount previously credited to his Account with respect to periods of
service prior to the Separation from Service shall not be restored, and (ii) the
Participant’s period of Plan participation prior to the Separation from Service
shall be disregarded for purposes of determining the vested percentage of the
Participant’s Account attributable to periods after again becoming a
Participant.

(d) If a Participant who has had a Separation from Service when he was 100%
vested in his Account again becomes a Participant following such separation, the
Participant’s period of participation prior to the Separation from Service shall
be taken into account in determining the vested percentage of the Participant’s
Account attributable to periods after again becoming a Participant.

 

9



--------------------------------------------------------------------------------

5.2. Forfeiture of Benefits

(a) Notwithstanding any provision of this Plan to the contrary, all benefits
provided on behalf of, or that remain to be paid to, a vested Participant under
this Plan shall be forfeited, at the sole discretion of the Board, in the
following circumstances:

(i) The Participant fails to satisfy any of the covenants contained in
Section 5.3;

(ii) The Employer terminates the Participant’s employment for Cause; or

(iii) The Participant fails to execute and deliver to the Company (or revokes
during any applicable revocation period) a release of all claims against the
Company and its affiliates (and their respective officers, directors, employees,
stockholders, associates and consultants), in a form acceptable to the Company,
upon the Participant’s Separation from Service.

(b) In the event that a Participant fails to satisfy any of the covenants
contained in 5.3 and his benefit is forfeited as provided in subsection
(a) above, the Board may, in its sole discretion, require such Participant to
promptly repay to the Employer all or any portion of the amounts previously paid
to the Participant prior to the date of the forfeiture.

5.3. Restrictive Covenants

(a) As consideration for the benefits provided under this Plan, each Participant
covenants and agrees that during the term of his employment with the Employer
and for two (2) years following a Separation from Service he will not, without
the prior written consent of the Employer, engage in Competition with the
Employer or its subsidiaries or affiliates. In the event that a Participant
engages in Competition with the Employer or its subsidiaries or affiliates
during the term of such Participant’s employment with the Employer or during the
two (2) year period following such Participant’s Separation from Service for any
reason, the Board may, in its sole discretion (i) cause the Participant’s
Account to be forfeited, in which case the Participant shall have no further
rights with respect to his Account, and (ii) require such Participant to
promptly repay to the Employer all or any portion of the Account that was paid
to the Participant prior to the date of the forfeiture.

(b) As consideration for the benefits provided under this Plan, each Participant
covenants and agrees that during the term of his employment with the Employer
and for two (2) years following a Separation from Service he will not, without
the prior written consent of the Employer, engage in any activities that
constitute Solicitation. In the event that a Participant engages in any
activities that constitute Solicitation during the term of such Participant’s
employment with the Employer or during the two (2) year period following such
Participant’s Separation from Service for any reason, the Board may, in its sole
discretion (i) cause the Participant’s Account to be forfeited, in which case
the Participant shall have no further rights with respect to his Account, and
(ii) require such Participant to promptly repay to the Employer all or any
portion of the Account that was paid to the Participant prior to the date of the
forfeiture.

 

10



--------------------------------------------------------------------------------

(c) The Employer has disclosed to each Participant its Confidential Information
respecting the business of the Employer, and its subsidiaries and affiliates, to
the extent necessary for each Participant to carry out the terms of his
employment. Accordingly, and as consideration for the benefits provided under
this Plan, each Participant covenants and agrees that he will not, without the
prior written consent of the Employer, disclose, at any time (whether prior to
or after termination of employment with the Employer), to any person not
employed by the Employer, or use in connection with engaging in Competition with
the Employer or its subsidiaries or affiliates, any Confidential Information of
the Employer or its subsidiaries and affiliates. The foregoing obligations
imposed by this subsection (c) will cease if such Confidential Information will
have become, through no fault of the Participant, generally known to the public
or the Participant is required by law to make disclosure (after giving the
Employer notice and an opportunity to contest such requirement). In the event
that a Participant discloses Confidential Information in violation of this
subsection (c), the Board may, in its sole discretion (i) cause the
Participant’s Account to be forfeited, in which case the Participant shall have
no further rights with respect to his Account, and (ii) require such Participant
to promptly repay to the Employer all or any portion of the Account that was
paid to the Participant prior to the date of the forfeiture.

(d) As consideration for the benefits provided under this Plan, each Participant
agrees that after his employment with the Employer has terminated he will
provide, upon reasonable notice, such information and assistance to the Employer
as may reasonably be requested by the Employer in connection with any audit,
governmental investigation or litigation in which it or any of its subsidiaries
or affiliates is or may become a party; provided that (i) the Employer agrees to
reimburse the Participant for any related out-of-pocket expenses, including
travel expenses, and to pay the Participant reasonable compensation for his time
based on his rate of Base Salary in effect as of his employment termination
date, and (ii) any such assistance may not unreasonably interfere with the
then-current employment of the Participant. In the event that a Participant
fails to provide such information and assistance in violation of this subsection
(d), the Board may, in its sole discretion (i) cause the Participant’s Account
to be forfeited, in which case the Participant shall have no further rights with
respect to his Account, and (ii) require such Participant to promptly repay to
the Employer all or any portion of the Account that was paid to the Participant
prior to the date of the forfeiture.

(e) Notwithstanding the foregoing provisions of this Section 5.3, in the event
that a Participant engages in any prohibited Competition or Solicitation
activities or discloses any Confidential Information, the Employer shall be
entitled (in addition to any other remedy that may be available to it, including
monetary damages and forfeiture of the Participant’s Account) to seek and obtain
(i) a decree or order of specific performance to enforce the observance and
performance of such covenant or obligation, (ii) an injunction restraining such
breach or threatened breach of such covenant or obligation, and (iii) attorneys’
fees and other costs incurred in obtaining such decree or order of specific
performance of such covenant or obligation or in obtaining an injunction
restraining such breach or threatened breach of such covenant or obligation or
in connection with any other proceeding relating to or arising out of the
Participant’s breach or threatened breach of such covenant or obligation. In
enforcing the provisions of this Section 5.3, the Employer shall not be required
to obtain, furnish or post any bond or similar instrument in connection with or
as a condition to obtaining any remedy referred to in this subsection (e), and a
Participant shall be deemed to have irrevocably waived any right he may have to
require the Employer to obtain, furnish or post any such bond or similar
instrument.

 

11



--------------------------------------------------------------------------------

(f) If any of the provisions of, or covenants contained in, this Section 5.3 are
hereafter construed to be invalid or unenforceable in any jurisdiction, the same
shall not affect the remainder of the provisions or the enforceability thereof
in any other jurisdiction, which shall be given full effect, without regard to
the invalidity or unenforceability in such other jurisdiction. If any of the
provisions of, or covenants contained in, this Section 5.3 are held to be
unenforceable in any jurisdiction because of the duration or geographical scope
thereof, a court making such determination shall reduce the duration and
geographical scope of such provision or covenant and, in its modified form, such
provision or covenant shall be enforceable; provided that the determination of
such court shall not affect the enforceability of this Section 5.3 in any other
jurisdiction.

ARTICLE VI

DISTRIBUTIONS

6.1. Time and Manner of Distributions

(a) Separation from Service. Except as otherwise set forth in this Section 6.1,
the vested value of a Participant’s Account, determined under Article V, shall
be distributed to the Participant in the form of a single lump sum payment
following the Participant’s Separation from Service on the applicable Settlement
Date for such payment; provided, however, that if a Participant has timely
elected on an Election Form to have his Account distributed in the form of
Installments, distribution of his Account shall commence following the
Participant’s Separation from Service on the applicable Settlement Date for such
Installments. Notwithstanding anything in the previous sentence to the contrary,
all vested amounts credited to the Account of a Participant who has not attained
age fifty-five (55) but who has been credited with ten (10) or more years of
Plan participation at the time of a Separation from Service shall be distributed
in the form of a single lump sum payment following such separation on the
applicable Settlement Date for such payment. In the event that a Participant
dies after a Separation from Service and prior to the commencement or completion
of benefit payments, either as a lump sum or in the form of Installments, any
amounts that remain to be paid to the Participant shall be paid to the
Participant’s Beneficiary at the time and in the amount scheduled to be paid to
the Participant as if he had remained alive.

(b) Death Prior to Separation from Service. In the event that a Participant has
a Separation from Service as a result of his death, the vested value of a
Participant’s Account, determined under Article V, shall be distributed to the
Participant’s Beneficiary in the form of a single lump sum payment and such date
of death shall be the Participant’s Settlement Date. Payment of any death
Benefits shall not be due until the Administrator is provided with documentation
or other evidence reasonably necessary to establish the fact of the
Participant’s death.

(c) Disability Prior to Separation from Service. In the event that a Participant
has a Separation from Service as a result of a Disability, the vested value of a
Participant’s Account, determined under Article V, shall be distributed to the
Participant (or the Participant’s Beneficiary) in the form of a single lump sum
payment and such date of Separation from Service, as determined by the
Administrator, shall be the Participant’s Settlement Date.

 

12



--------------------------------------------------------------------------------

(d) Installment Payment Amounts. For purposes of determining the annual amount
to be distributed on behalf of a Participant who has elected Installments
pursuant to Section 3.2, each annual payment shall be determined by dividing the
vested value of the Participant’s Account determined as of the last day of the
Plan Year preceding the year of distribution by the number of years over which
Installments will be paid, reduced by one for each year that has elapsed since
distributions commenced. The undistributed balance of such Participant’s Account
shall continue to receive Growth Credits until the last Installment is paid. If
a Participant dies after the commencement of installment payments have begun,
the Beneficiary shall continue to receive benefit payments under the Installment
method of distribution for the remaining years for which the Participant was
receiving benefits.

(e) Reemployment. The provisions of this Section 6.1 shall be applied
independently to each Account maintained for an employee who again becomes a
Participant following a Separation from Service.

6.2. Delayed Distributions

Notwithstanding any other provision of the Plan, any payment otherwise required
to be made pursuant to this Plan to a Participant at any date as a result of a
Separation from Service shall be delayed as follows to the extent applicable:

(a) Six-Month Delay for Specified Employees. Any payment otherwise required to
be made pursuant to this Plan to a Participant at any date as a result of a
Separation from Service shall be delayed for such period of time as may be
necessary to satisfy the applicable requirements of Section 409A(a)(2)(B)(i) of
the Code. On the earliest date on which such payments can be made without
violating the requirements of Section 409A(a)(2)(B)(i) of the Code, there shall
be paid to such Participant, in a single cash lump sum, an amount equal to the
aggregate amount of all payments delayed pursuant to the preceding sentence.

(b) Excessive Remuneration. A payment shall be delayed to the extent that, and
for so long as, the Employer reasonably determines the payment will cause the
Employer’s deduction to be limited or eliminated by reason of Section 162(m) of
the Code, provided that the payment is made either: (i) during the first
calendar year in which the Employer reasonably anticipates, or should reasonably
anticipate, that if the payment is made during such year, the deduction of such
payment will not be barred by the application of Section 162(m) of the Code, or
(ii) during the period beginning with the date of the Participant’s Separation
from Service and ending on the latest of (A) the last day of the calendar year
of the Participant’s Separation from Service, (B) the 15th day of the third
month following the Participant’s Separation from Service, or (C) in the case of
a Participant subject to the provisions of subsection (a) above, the calendar
year in which any required period of delay described therein ceases.

(c) Jeopardize Going Concern. A payment shall be delayed to the extent that, and
for so long as, the Employer reasonably determines the payment will jeopardize
the Employer’s ability to continue as a going concern. Payment shall be made as
soon as the payment would no longer have such effect.

 

13



--------------------------------------------------------------------------------

(d) Violation of Applicable Law. A payment shall be delayed to the extent that,
and for so long as, the Employer reasonably determines the payment will cause
the Employer to violate Federal security laws or other applicable law.

6.3. Accelerated Payments

(a) Small Benefits. Notwithstanding a Participant’s election of Installments
pursuant to Section 3.2, the Administrator shall distribute a Participant’s
Account in a single lump sum following his Separation from Service if: (i) the
amount payable to the Participant under the Plan at the time of his Separation
from Service is less than or equal to the applicable dollar amount under
Section 402(g)(1)(B) of the Code, and (ii) the payment accompanies the
termination of the Participant’s interest in the Plan and all similar
nonqualified deferred compensation arrangements of the Employer in which the
Participant participates.

(b) FICA Taxes. A Participant’s Account shall be reduced (and benefits
accelerated) to the extent necessary to pay the amount of any FICA taxes imposed
on the Participant, and any applicable income tax withholdings due on such FICA
taxes; provided, however, that the total amount reduced (accelerated) shall not
exceed the aggregate amount of such FICA taxes and the income tax withholding
related to such FICA taxes.

(c) Code Section 409A Failure. Payments shall be accelerated, to the extent
amounts are required to be included in a Participant’s income, if the Plan fails
to meet the requirements of Section 409A of the Code.

(d) Plan Termination Payments. If the Company, by action of the Board, exercises
its right under Article X to terminate the Plan, distributions to Participants
will be made in accordance with the applicable terms of the Plan as then in
effect; provided, however, that all distributions hereunder shall be accelerated
and shall be made to Participants in a single lump sum in the following
circumstances (notwithstanding any provision of Section 6.1 to the contrary):

(i) The Company exercises its discretion to terminate the Plan within
twelve (12) months of a corporate dissolution taxed under Section 331 of the
Code, or with the approval of the bankruptcy court pursuant to
11 U.S.C. 503(b)(1)(A), provided that all amounts credited to Accounts under the
Plan shall be distributed by the latest of: (A) the calendar year in which the
termination occurs, (B) the first calendar year in which payment is
administratively feasible, or (C) the first calendar year in which such Account
is vested.

(ii) The Company exercises its discretion to terminate the Plan (and all other
similar account balance-type arrangements of the Employer that would be
aggregated with the Plan pursuant to Section 409A of the Code are terminated),
with respect to each Participant that experienced the change in control event
(within the meaning of Treasury Regulations Section 1.409A-3(i)(5)), within
thirty (30) days preceding or the twelve (12) month period following such change
in control event and all Account distributions under the Plan and such other
arrangements are made to such Participants within twelve (12) months of the
termination date.

 

14



--------------------------------------------------------------------------------

(iii) The Company exercises its discretion to terminate the Plan (and all other
similar account balance-type arrangements of the Employer that would be
aggregated with the Plan pursuant to Section 409A of the Code are terminated),
provided that: (A) the termination does not occur proximate to a downturn in the
financial health of the Company, (B) no payments are made within twelve
(12) months of the termination date (other than payments that would be payable
under the terms of the Plan and any aggregated arrangements if the termination
had not occurred), (C) all payments under the Plan (and any aggregated
arrangements) are made within twenty-four (24) months of the termination date,
and (D) the Employer does not adopt a new arrangement that would be aggregated
with any terminated arrangement pursuant to Section 409A of the Code if the same
participants participated in both arrangements at any time within three
(3) years following the termination date.

6.4. Incapacity of Recipient

If any person entitled to a distribution under this Plan is deemed by the
Administrator to be incapable of personally receiving and giving a valid receipt
for such payment, then, unless and until a claim therefor shall have been made
by a duly appointed guardian or other legal representative of such person, the
Administrator may provide for such payment or any part thereof to be made to any
other person or institution then contributing toward or providing for the care
and maintenance of such person. Any such payment shall be a payment for the
account of such person and a complete discharge of any liability of the Employer
and the Plan therefor.

ARTICLE VII

FUNDING

7.1. Unfunded Obligations

The obligations of the Employer to pay benefits under this Plan shall be
interpreted solely as an unfunded obligation of the Employer to pay only those
vested amounts credited to the Participant’s Account pursuant to Article IV in
the manner and under the conditions prescribed in Articles V and VI. All
benefits are intended to be in the form of an unfunded obligation of the
Employer payable out of the Employer’s general assets.

7.2. General Creditor Status

Nothing contained herein shall create an obligation on the part of the Employer
to set aside or earmark any monies or other assets specifically for payments
under the Plan. At no time shall a Participant or Beneficiary have any right,
title, or interest in or to any specific fund or assets of the Employer. As to
any claim for benefits, the Participant or the Participant’s Beneficiary shall
be a general creditor of the Employer.

 

15



--------------------------------------------------------------------------------

7.3. Trust

The Employer shall be responsible for the payment of all benefits with respect
to its Employees. At its discretion, the Employer may establish one or more
grantor trusts for the purpose of providing for payment of benefits, except to
the extent that such action would result in a penalty tax to a Participant
pursuant to Section 409A of the Code, provided that any such trust and all trust
assets are located within the United States at all times. Such trust or trusts
may be irrevocable, but the assets thereof shall be subject to the claims of the
Employer’s creditors. Benefits paid to the Participant from any such trust or
trusts shall be considered paid by the Employer for purposes of meeting the
obligations of the Employer under the Plan. Any assets set aside, at the sole
discretion of the Employer, shall be subject to the claims of the Employer’s
general creditors, and no person other than the Employer shall, by virtue of the
provisions of the Plan, have any interest in such assets.

ARTICLE VIII

ADMINISTRATION

8.1. Organization of the Administrator

(a) Appointment. Except as otherwise provided herein, the Plan shall be
administered by the Board or such person or persons as may be designated by the
Board, from time to time, to administer the Plan. Any person or persons
designated by the Board as the Administrator of the Plan may resign by
delivering his written resignation to the Board and to the remaining members of
the Administrator. Vacancies in the Administrator arising from resignation,
death, or removal shall be filled by the Board.

(b) Action. The Administrator shall act by a majority of its members unless
unanimous consent is required by the Plan, or by unanimous approval of its
members if there are no more than two members in office at the time. No member
of the Administrator shall act upon any question pertaining solely to himself or
herself, and the other member or members shall make any determination required
by the Plan in respect to such Participant.

(c) Delegation. The Administrator may delegate specific authority and
responsibilities to one or more of its members or to management of the Company.
The member or members or persons so designated shall be solely responsible for
their acts or omissions with respect to such delegated authority and
responsibilities. Members of the Administrator not so designated shall be
relieved from responsibility for any act or omission resulting from such
delegation.

8.2. Authority and Responsibility

The Administrator shall have full discretionary authority and responsibility to
interpret and construe the Plan and determine all questions of the status and
rights of Participants and the amounts of their benefits. Its interpretation,
construction, or determination, as the case may be, shall be final and
conclusive with respect to the Employer, Participants, and their respective
successors, assignees, personal representatives, and Beneficiaries. Such
authority and responsibility shall include, but shall not be limited to, the
following:

 

16



--------------------------------------------------------------------------------

(a) Appointing qualified consultants, administrators, counsel or other persons
deemed necessary or advisable to serve the Plan as advisors; provided, however,
that no appointee shall exercise any discretionary authority, responsibility, or
control with respect to the management or administration of the Plan;

(b) Resolving and determining all disputes or questions arising under the Plan,
including the power to determine the rights of Participants and Beneficiaries,
and their respective benefits, and to remedy any ambiguities, inconsistencies or
omissions in the Plan;

(c) Creating, adopting, and revising rules, regulations, forms and procedures
for the proper administration of the Plan;

(d) Remedying any inequity resulting from incorrect information received or
communicated, or from administrative error;

(e) Settling or compromising any claims or debts arising from the operation of
the Plan and the commencement of any legal actions or administrative
proceedings; and

(f) Taking any other actions and making any other determinations as it may deem
necessary and proper for the administration of the Plan.

8.3. Records and Reports

The Administrator shall keep a record of its proceedings and acts, and shall
keep books of account, records, and other data necessary for the proper
administration of the Plan.

8.4. Payment of Plan Expenses

The expenses of the Administrator in connection with the administration of the
Plan shall be the responsibility of the Employer.

8.5. Indemnification

Except as otherwise prohibited by applicable law, the Employer shall indemnify
and hold harmless the Administrator and its delegates from and against any and
all liabilities, costs, and expenses incurred by such persons as a result of any
act or omission in connection with the performance of such persons’ duties,
responsibilities, and obligations under the Plan, other than such liabilities,
costs, and expenses as may result from the bad faith, willful misconduct or
gross negligence of such persons.

ARTICLE IX

CLAIMS PROCEDURE

9.1. Claim for Benefits

(a) Non-Disability Claims. The following provisions apply with respect to all
claims under the Plan except with respect to claims relating to a Participant’s
Disability:

 

17



--------------------------------------------------------------------------------

(i) Any request for specific information with respect to benefits must be made
to the Administrator in writing by a Participant or his Beneficiary
(“Claimant”). The Claimant may be represented by counsel, or by another
representative authorized in writing in a manner specified by the Administrator.
The expense of a paid representative shall be borne by the Claimant. Oral
communications will not be recognized as a formal request or claim for benefits.

(ii) Within 90 days (180 days, if special circumstances require an extension of
time and written notice of the extension is given to the Claimant within such
initial 90-day period) after receiving a claim for benefits by any Claimant, or
within such shorter period of time as may be required by law, the Administrator
shall provide notice in writing to the Claimant regarding whether the claim has
been approved or denied.

(iii) If there is an adverse benefit determination, the written notice shall set
forth (A) the specific reasons for such adverse determination, (B) a reference
to the specific Plan provisions on which the determination is based, (C) a
description of any material and information which had been requested but not
received by the Administrator, and (D) a description of the Plan’s review
procedures and time limits applicable to such procedures, including a statement
of the Claimant’s right to bring a civil action under Section 502(a) of ERISA
following an adverse benefit determination on review.

(iv) Any appeal of such adverse determination must be submitted in writing to
the Administrator within 60 days after receipt of such notification. If the
Claimant fails to appeal such action to the Administrator in writing within the
prescribed period of time, the Administrator’s adverse determination shall be
final.

(v) If an appeal is filed with the Administrator, the Claimant shall submit such
issues he feels are pertinent. The Claimant may submit written comments,
documents, records, and other information relating to his claim. In addition,
the Claimant shall have reasonable access, upon request and at no charge, to all
documents, records, and other information relevant to his claim.

(vi) The Administrator shall reexamine all facts without regard to whether such
information was submitted or considered in the initial benefit determination,
make a final determination as to whether the denial of benefits is justified
under the circumstances, and notify the Claimant in writing of its decision on
review and the specific reasons on which such decision was based. The written
notice shall be provided within 60 days (120 days, if special circumstances
require an extension of time and written notice of the extension is given to the
Claimant within such initial 60-day period) after receipt by the Administrator
of such written appeal, or within such shorter period of time as may be required
by law.

(vii) If there is an adverse benefit determination on review, the written notice
shall set forth (A) the specific reason(s) for the adverse determination, (B) a
reference to the specific Plan provisions on which the determination is based,
(C) a statement that the Claimant is entitled to receive, upon request and free
of charge,

 

18



--------------------------------------------------------------------------------

reasonable access to and copies of all documents, records, and other information
relevant to the Claimant’s claim, and (D) a statement describing the Claimant’s
right to bring an action under Section 502(a) of ERISA.

(viii) The decision of the Administrator shall be final and shall be binding
upon the Claimant, his heirs and assigns, and all other persons claiming by,
through, or under him.

(b) Disability Claims. The following provisions apply with respect to all claims
under the Plan for Disability benefits:

(i) Any request for specific information with respect to benefits must be made
to the Administrator in writing by a Claimant. The Claimant may be represented
by counsel, or by another representative authorized in writing in a manner
specified by the Administrator. The expense of a paid representative shall be
borne by the Claimant. Oral communications will not be recognized as a formal
request or claim for benefits.

(ii) The Administrator shall notify the Claimant in writing of its decision
within 45 days after receipt of the claim, unless special circumstances beyond
the control of the Administrator require an extension of time for processing the
claim. If such an extension of time for processing is required, this 45-day
period may be extended up to an additional 30 days (for a total of 75 days) if
the Administrator notifies the Claimant in writing prior to the expiration of
the original 45-day period of (A) the circumstances requiring the extension, and
(B) the date by which the Administrator expects to render its decision. In the
event that the Administrator determines (during the 30-day extension period)
that due to matters beyond the control of the Administrator, a decision on the
claim for Disability benefits cannot be rendered within the 30-day extension
period, the 75-day period may be extended up to an additional 30 days (for a
total of 105 days) if the Administrator notifies the Claimant in writing prior
to the expiration of the first 30-day extension period of (A) the circumstances
requiring the additional extension, and (B) the date by which the Administrator
expects to render its decision. The extension notice that is provided by the
Administrator for the first extension period or the second extension period must
include (A) an explanation of the standards on which entitlement to Disability
benefits is based, (B) any unresolved issues that prevent the Administrator from
rendering a decision on the claim for Disability benefits, and (C) the
additional information required to resolve such issues (a Claimant must provide
the additional information to the Administrator required to resolve such issues
within 45 days of the date of the extension notice).

(iii) In the event that the period of time for the Administrator to render its
decision on a claim for Disability benefits is extended due to a Claimant’s
failure to submit information necessary to decide a claim for Disability
benefits, the period of time for the Administrator to render a decision for such
a claim shall be tolled from the date on which the extension notice is sent to
the Claimant until the date on which the Claimant responds to the request for
additional information.

 

19



--------------------------------------------------------------------------------

(iv) If there is an adverse benefit determination, the written notice shall set
forth (A) the specific reasons for such denial, (B) a reference to the specific
Plan provisions on which the determination is based, (C) a description of any
material and information which had been requested but not received by the
Administrator, (D) a description of the Plan’s review procedures and time limits
applicable to such procedures, including a statement of the Claimant’s right to
bring a civil action under Section 502(a) of ERISA following an adverse benefit
determination on review, and (E) if an internal rule, guideline, protocol, or
other similar criterion was relied upon for the decision, either the specific
rule, guideline, protocol, or other similar criterion; or a statement that such
a rule, guideline, protocol, or other similar criterion was relied upon in
making the determination and that a copy of such rule, guideline, protocol, or
other similar criterion will be provided free of charge to the Claimant upon
request.

(v) Any appeal of such adverse determination must be submitted in writing to the
Human Resources Leader of Teva Pharmaceutical Industries Ltd., and who shall be
designated a “named fiduciary” for purposes of the Plan (the “Named Fiduciary”),
within 180 days after receipt of such notification. If the Claimant fails to
appeal such action to the Named Fiduciary in writing within the prescribed
period of time, the Administrator’s adverse determination shall be final.

(vi) If an appeal is filed with the Named Fiduciary, the Claimant shall submit
such issues he feels are pertinent. The Claimant may submit written comments,
documents, records, and other information relating to his claim. In addition,
the Claimant shall have reasonable access, upon request and at no charge, to all
documents, records, and other information relevant to his claim.

(vii) The Named Fiduciary shall reexamine all facts without regard to whether
such information was submitted or considered in the initial benefit
determination, make a final determination as to whether the denial of benefits
is justified under the circumstances, and notify the Claimant in writing of his
decision on review and the specific reasons on which such decision was based.
The Named Fiduciary will provide a written response to the appeal within 45 days
after it is received. In the event that an extension of time is needed due to
special circumstances by the Named Fiduciary to render his decision for an
appeal of an adverse benefit determination for Disability benefits, this 45-day
period may be extended up to an additional 45 days (for a total of 90 days) if
the Named Fiduciary notifies the Claimant in writing prior to the expiration of
the original 45-day period of (A) the special circumstances requiring the 45-day
extension, and (B) the date by which the Named Fiduciary expects to render his
decision.

(viii) If there is an adverse Disability benefit determination, the written
notice shall set forth (A) the specific reason(s) for the adverse determination,
(B) a reference to the specific Plan provisions on which the determination is
based, (C) a statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to and copies of all documents, records,
and other information relevant to the Claimant’s claim, (D) a statement
describing the Claimant’s right to bring an action under Section 502(a) of
ERISA, and (E) if an internal rule, guideline, protocol, or other similar
criterion was relied upon for the decision, either the specific rule, guideline,

 

20



--------------------------------------------------------------------------------

protocol, or other similar criterion; or a statement that such a rule,
guideline, protocol, or other similar criterion was relied upon in making the
determination and that a copy of such rule, guideline, protocol, or other
similar criterion will be provided free of charge to the Claimant upon request.

(ix) The decision of the Named Fiduciary shall be final and shall be binding
upon the Claimant, his heirs and assigns, and all other persons claiming by,
through, or under him.

(c) Exhaustion of Remedies. A failure to file a claim and an appeal in the
manner and within the time limits set forth herein shall be deemed a failure by
the Claimant to exhaust his administrative remedies and shall constitute a
waiver of the rights or benefits sought to be established under the Plan.

9.2. Protective Provisions

A Participant shall cooperate with the Administrator by furnishing any and all
information requested by the Administrator, in order to facilitate the payment
of benefits hereunder, taking such physical examinations as the Administrator
may deem necessary, and taking such other actions as may be requested by the
Administrator. If the Participant refuses to so cooperate, the Administrator
shall have no further obligation to the Participant under the Plan. In the event
the Participant makes any material misstatement of information or non-disclosure
of medical history, then no benefits shall be payable to the Participant under
the Plan, except that benefits may be payable in a reduced amount in the sole
discretion of the Board.

ARTICLE X

AMENDMENT, DISCONTINUANCE, AND TERMINATION

10.1. Amendment

The Plan may be amended by the Board, in whole or in part, either retroactively
or prospectively; provided, however, that no amendment shall reduce benefits
already earned as of the date of adoption of the amendment or increase the
vesting requirements under Article V for benefits already earned by any one or
more persons who are Participants as of the date such amendment is adopted; and
provided, further, that no amendment shall increase the benefits that are
provided under the Plan in respect of or on behalf of any Participants, either
prospectively or retroactively, without the prior written approval of Teva
Pharmaceutical Industries Ltd. in accordance with applicable policies and laws
governing the award of executive compensation and benefits.

10.2. Termination

The Plan may be terminated at any time at the discretion of the Board. Written
notification of such action shall be given to each Participant and the
Administrator. In the event that the Plan is terminated or discontinued pursuant
to this Section 10.2, no additional amounts will be credited to a Participant’s
Account pursuant to Section 4.2 (Service Credits) or Section 4.3 (Growth
Credits), and any amounts credited to a Participant’s Account (determined as of
the date of the Plan’s termination or discontinuation) shall be distributed to
the Participant in accordance with Article VI hereof.

 

21



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS

11.1. Non-Guarantee of Service

Participation in the Plan does not give any person any right to be retained in
the service of the Employer. The right and power of the Employer to terminate a
Participant’s status as an employee is expressly reserved.

11.2. No Assignment

Except as otherwise provided in the Plan, no right or benefit under the Plan
shall be subject to anticipation, alienation, sale, assignment, pledge,
encumbrance or charge, and any attempt to anticipate, alienate, sell, assign,
pledge, encumber or charge such right or benefit shall be void. No such right or
benefit shall in any manner be liable for or subject to the debts, liabilities
or torts of a Participant.

11.3. Withholding/Offset

The Employer shall have the right to deduct from any payment made hereunder any
taxes required by law to be withheld from a Participant with respect to such
payment. The Employer may reduce a Participant’s Account by any unsatisfied
obligations of a Participant to the Employer that were incurred in the ordinary
course of the Participant’s services on behalf of the Employer, provided such
reduction is made at the same time and in the same amount that such obligation
would have been due and collected by the Employer and the entire amount of the
reduction in any of the Participant’s taxable years does not exceed $5,000.

11.4. Account Statements

Periodically (as determined by the Administrator), each Participant shall
receive a statement indicating the amounts credited to and payable from the
Participant’s Account. If an error is made in any such statement, such error
shall be corrected on the next benefit statement following the date such error
is discovered. In the event of an error in a distribution, the Participant’s
benefits shall, immediately upon the discovery of such error, be adjusted to
reflect such under- or over-payment and, if possible, the next distribution
shall be adjusted upward or downward to correct such prior error. If the
remaining balance of a Participant’s benefits is insufficient to cover an
erroneous overpayment, the Employer may, at its discretion, offset other amounts
payable to the Participant from the Employer, to the extent allowed by law, to
recoup the amount of such overpayment(s).

11.5. Severability

Should any provision of the Plan be deemed or held to be unlawful or invalid for
any reason, such fact shall not adversely affect the other provisions of the
Plan unless such invalidity shall render impossible or impractical the
functioning of the Plan and, in such case, the appropriate parties shall
immediately adopt a new provision to take the place of the one held illegal or
invalid.

 

22



--------------------------------------------------------------------------------

11.6. Binding upon Successors

The liabilities under the Plan shall be binding upon any successor or assignee
of the Employer and any purchaser of the Employer or substantially all of the
assets of the Employer.

11.7. Waiver of Breach

The waiver by the Employer of any breach of any provision of the Plan by any
Participant (or his Beneficiary) shall not operate or be construed as a waiver
of any subsequent breach by that Participant (or his Beneficiary) or any other
Participant (or his Beneficiary).

11.8. Notice

Any notice or filing required or permitted to be given to the Employer or the
Participant under this Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, in the case of the
Employer, to the principal office of the Employer, directed to the attention of
the Employer’s General Counsel, and in the case of the Participant, to the last
known address of the Participant indicated on the records of the Employer. Such
notice shall be deemed given as of the date of delivery or, if delivery is made
by mail, as of the date shown on the postmark on the receipt for registration or
certification. Notices to the Employer may be permitted by electronic
communication according to specifications established by the Administrator.

11.9. Inability to Locate a Participant or Beneficiary

It is the responsibility of a Participant to apprise the Administrator of any
change in address of the Participant or Beneficiary. If the Administrator is
unable to locate a Participant or Beneficiary for a period of three (3) years,
the Participant (and his Beneficiary) shall forfeit any and all amounts credited
to such Participant’s Account.

11.10. Masculine, Feminine, Singular and Plural

All pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine, or neuter, as the identity of the person or persons may
require. As the context may require, the singular may be read as the plural and
the plural as the singular.

11.11. ERISA; Code Section 409A

The Plan is intended to provide benefits for a “select group of management or
highly compensated” employees within the meaning of Sections 201, 301 and 401 of
ERISA, and therefore to be exempt from the provisions of Parts 2, 3 and 4 of
Title I of ERISA. Accordingly, the Plan shall terminate and no further benefits
shall accrue hereunder in the event it is determined by a court of competent
jurisdiction or by an opinion of counsel that the Plan constitutes an employee
pension benefit plan within the meaning of Section 3(2) of ERISA

 

23



--------------------------------------------------------------------------------

which is not so exempt. The Plan is also intended to satisfy all requirements of
Section 409A of the Code so as not to subject any Participant to the payment of
interest and tax penalties which may be imposed under Section 409A of the Code.
If any provision of the Plan may be susceptible to more than one interpretation
or to an interpretation that may result in the Plan’s failing to satisfy the
requirements of Section 409A of the Code, such provision shall be applied and
construed in a manner that is consistent with the provisions of Section 409A of
the Code and regulations thereunder, which are incorporated herein by reference.
For all purposes of this Plan, the phrase “termination of employment” (or any
similar phrase of like meaning and intent) shall mean a “separation from
service” as such phrase is defined in regulations under Section 409A of the
Code.

11.12. Governing Law

This Plan shall be construed according to the laws of the State of Delaware, and
all provisions hereof shall be administered according to, and its validity shall
be determined under, the laws of the State of Delaware, except where preempted
by Federal law.

11.13. Titles

The titles to Articles and Sections in this Plan are placed herein for
convenience of reference only, and the Plan is not to be construed by reference
thereto.

11.14. Other Plans

Nothing in this Plan shall be construed to affect the rights of a Participant,
Participant’s Beneficiaries, or Participant’s estate to receive any retirement
or death benefit under any tax-qualified or nonqualified pension plan, deferred
compensation agreement, insurance agreement or other retirement plan of the
Employer.

*         *         *

Executed this                  day of                 , 2013.

 

TEVA PHARMACEUTICALS USA, INC. By:     Its:    

 

24



--------------------------------------------------------------------------------

APPENDIX A

INITIAL DESIGNATED PLAN PARTICIPANTS

 

Employee Name

  

Effective Date of Participation

Mike Dearborn

   October 1, 2013

Debbie Griffin

   October 1, 2013

Jeffrey Herzfeld

   October 1, 2013

David Stark

   October 1, 2013

 

A-1